Citation Nr: 1749017	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-21 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1948 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter originally came to the Board on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) for St. Petersburg, Florida, which denied entitlement to a TDIU.  After the Veteran submitted additional evidence, a November 2009 rating decision continued the denial.  In March 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In May 2015, this matter was remanded for additional development.

In October 2015, the Board denied the claim on appeal.  The Veteran appealed this determination to the Court.  In May 2016, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (Joint Motion) that was granted by the Court in May 2016.  The October 2015 Board decision concerning entitlement to TDIU was vacated, and the case has now been returned to the Board for further consideration in accordance with the terms of the Joint Motion.

One of the concerns discussed in the May 2016 Joint Motion was the need for VA to assist the Veteran in obtaining identified outstanding pertinent private medical records.  Following the May 2016 Joint Motion, the Veteran's representative notified the Board of his intent to obtain these records himself; the Veteran's representative requested and received multiple extensions to have enough time to complete the efforts to obtain the medical records.  In September 2017, the Veteran's representative submitted the sought outstanding private medical records along with a new private medical opinion.  The Veteran's representative made clear in the accompanying letter that "Regional Office consideration of this brief, the enclosed evidence, and the evidence submitted to BVA via Priority Mail is waived."

In July 2016, the Veteran submitted a properly executed VA Form 21-22a appointing an attorney as his new representative in this matter.  The new representative is accordingly identified on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 70 percent or more with at least one disability (a combination of disabilities sharing a common etiology) independently ratable at 40 percent or more disabling.

2.  The Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment for which he would otherwise be qualified through his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record featuring new evidence submitted after the prior October 2015 Board decision, and with consideration of the discussion in the May 2016 Joint Motion, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Here, the Veteran has met the schedular percentage requirements for TDIU throughout the appeal period since the receipt of his June 2009 claim for such benefits.  The Veteran's service connected disabilities are the following: bilateral hearing loss, rated 20 percent disabling since October 7, 2004, and 30 percent disabling since August 10, 2006; residuals of cold injury of the right upper extremity, rated 30 percent disabling since May 21, 2008; residuals of cold injury of the left upper extremity, rated 30 percent disabling since May 21, 2008; residuals of cold injury of the left foot, rated 20 percent disabling since April 26, 2011; residuals of cold injury of the right foot, rated 20 percent disabling since April 26, 2011; and tinnitus rated 10 percent disabling since August 10, 2006.  As of May 21, 2008, his combined disability rating was 70 percent.  As of April 26, 2011, his combined disability rating is 90 percent.

The Board notes that the Veteran's service-connected disabilities of the bilateral upper extremities and the bilateral feet share a common etiology (they are all residuals of cold injury) such that the Board shall consider them to be a single disability (ratable at 40 percent or more) for the purposes of considering whether the schedular criteria for TDIU eligibility have been met.  (The Board also observes that the Veteran's bilateral hearing loss and tinnitus disabilities could also potentially be considered together to satisfy this criteria.)  The Veteran's combined rating has met the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) since May 21, 2008.

According to his June 2009 TDIU claim, the Veteran completed four years of college.  He does not have any other education or training.  He worked in sales for nearly 30 years, last working full-time in 1992.  The Veteran has also indicated that he continued to work on a part-time basis until 2001, including as noted in the September 2017 private medical opinion presented in support of his claim.

During an October 2009 private functional performance evaluation, the Veteran reported that his hobbies included walking, dancing, and house chores.  His reported functional tolerance was lifting less than 20 pounds.  He reported that after working on a computer for five minutes, he experiences increased numbness to his fingertips.  During activity simulation, he was asked to type on a keyboard and was subjected to 10 minutes of the activity.  He completed approximately 60 words during that time using a "pecking" technique.  He demonstrated no signs of physical discomfort during the test but reported increased symptoms after testing, to include increased tingling and burning discomfort to the bilateral palms of his hands and fingers.  The test was terminated as it was successfully completed.

His overall test findings were interpreted as suggesting the presence of full physical effort on his part; his subjective reports of pain and associated disability were considered to be reasonable and reliable.  The physician found that the Veteran "demonstrated material handling capabilities [that] place him in the LIGHT physical demands category of work ... and that he has a SEDENTARY physical endurance capacity."  He was able to demonstrate a fair tolerance for nearly four hours of testing.  Although he reported increased tingling, burning, and pain to his hands during or after several portions of the evaluation, he was able to successfully complete all tests.

On June 2011 VA cold injury examination, the Veteran reported increased pain in his forefeet, worse with weight-bearing.  He reported right hand and left finger pain and discomfort.  He reported arthritis and stiffness in the joints of his bilateral feet.  He denied a history of tissue loss, Raynaud's phenomenon, pain, cold sensitivity, tingling, weakness, swelling, muscle cramps after use, recurrent fungal infections, numbness, abnormal color, and nail abnormalities.  Hammertoes were noted on examination.  A February 2009 X-ray study of the bilateral feet showed that the bones were diffusely demineralized with no acute fracture of dislocation.  Mild to moderate degenerative changes were noted with a mild hallux valgus deformity.  The Veteran reported that he retired from sales and marketing in 2001 due to age or duration of work.

On July 2014 private peripheral nerves examination, peripheral neuropathy was diagnosed.  The Veteran reported pain in his feet since 1950 and stated that it has gotten worse in the last few years.  He described experiencing shooting pains in both feet after standing or walking for 20 minutes.  Moderate pain was noted in the left lower extremity and severe paresthesias and/or dysesthesias were noted in the right lower extremity.  On examination, mild ataxia was present and a positive Tinel's sign was noted over the deep peroneal nerve of the right foot.  An occasional loss of balance was reported, but no assistive devices were used as a normal mode of locomotion.  Bilateral moderate midfoot arthritis was noted, as well as an old radicular tuberosity fracture that did not heal properly.  Pes planus, right foot greater than the left, was also noted.  The private examiner concluded that the Veteran's peripheral nerve condition impacted his ability to work as he is unable to stand or walk for more than 20 minutes at a time.

During his March 2015 hearing, the Veteran testified that his past coworkers had to repeat what they were saying to him at least three to four times unless they spoke to him in a very loud voice.  He also testified that he had trouble in his position as a salesman because his service-connected foot disabilities made it very difficult for him to spend a lot of time on his feet.  He described that he is unable to walk for a long period of time and is unable to participate in one of his hobbies, dancing.  He is able to work on the computer for a short period of time.  He and his wife both testified that he is unable to drive because he can no longer hold the steering wheel and because he has difficulty pressing the gas pedal.

Pursuant to the Board's May 2015 remand, VA examinations were conducted in July 2015.  During his VA foot examination, the Veteran reported pain in his feet but denied that flare-ups impact the function of his feet.  No functional loss was reported for the bilateral lower extremities that could be attributable to his service-connected conditions.  During his VA hand and finger examination, the Veteran denied any functional loss or impairment of the affected joints, including as due to repeated use over time.  The range of motion for his hands was normal and he was able to perform repetitive use testing without additional functional loss or range of motion.  The examiner concluded that the service-connected disabilities do not impact his ability to perform any type of occupational task.

During his VA cold injury residuals examination, the Veteran reported that his hands no longer have the strength that they used to and that he is unable to open jars.  His hands ache after typing on the computer for 15 minutes.  He drinks from plastic cups because he is afraid of dropping things.  His feet hurt him in the mornings; it takes a few minutes before he can walk.  He reports pain in the feet with prolonged standing.  On physical examination, arthralgia and osteoarthritis were noted in the bilateral hands and feet.  The examiner noted that the Veteran worked in sales, quickly became a regional manager, and then a national sales manager, and that he retired when he was 62 years old.  She opined that his cold injury residuals do not impact his ability to work.

After reviewing his claims file and evaluating the Veteran, the examiner concluded that it is less likely that his service-connected residuals of cold injury of the right and left upper extremities cause functional impairment or impact physical or sedentary employment.  The examiner compared the Veteran's medical records and ultimately concluded that the October 2009 functional performance evaluation report was not supported by clinical examination findings by the Veteran's primary care physician or by the VA examiner.  The Veteran showed normal muscle strength in both hands with no wasting of hand muscles.  His left and right hand pain were "not excruciating" and the range of motion for the small joints of his hand were functional.  She also noted the Veteran's prior reports that he retired in 2001 due to age or duration of work.

On July 2015 VA peripheral nerves examination, no peripheral nerve condition or peripheral neuropathy was noted.  The Veteran exhibited normal muscle strength and reflexes throughout the examination.  The examiner determined that no peripheral nerve condition or peripheral neuropathy impacted the Veteran's ability to work.

On July 2015 VA hearing loss examination, the Veteran reported trouble hearing speech when he worked.  He reported no effects from his tinnitus.  His hearing aids improve his hearing.  During the examination, he was able to follow directions and answer all questions correctly during the examination, which was conducted in a quiet room with face-to-face conversation.  The examiner noted a mild sloping to severe hearing loss but noted that the Veteran's word understanding is fair in a quiet environment for both ears.  She opined that his hearing loss and tinnitus do not render him unable to perform all types of sedentary and physical types of employment so long as he works in a quiet setting with face-to-face contact.

Following the Board's now-vacated October 2015 denial of the claim for TDIU, the May 2016 Joint Motion emphasized that the correct standard for assessing entitlement to TDIU dictates that "TDIU is to be awarded when a claimant is unable to secure and follow a 'substantially gainful occupation,'" and that entitlement to TDIU does not require that the Veteran be "precluded from all types of employment."  The Joint Motion directed attention to the Court's holding in Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (en banc) ("An award of TDIU does not require a showing of 100% unemployability.").

May 2016 Joint Motion further discussed:

That Appellant has a college education does not necessarily render him capable of obtaining and retaining substantially gainful employment, particularly when the evidence, including but not limited to[] a July 2015 cold injury residuals examination, a July 2014 private peripheral nerves examination, Appellant's hearing testimony, and Appellant's wife's lay statement, reflects that he has trouble standing and walking for long periods and trouble typing for long periods due to pain in his hands.

Significantly, the Veteran has recently submitted a new September 2017 private medical opinion in support of his claim on appeal.  The September 2017 private medical opinion concludes that "the combination of his residual upper extremity problems and hearing loss alone have left him unemployable since at least 2001."  The authoring medical doctor cited review of "the relevant medical records, layperson statements, medical opinions, and historical treatment records" pertinent to this case.  The authoring physician notes that the Veteran "worked full time in retail sales ... until 1992, then as part time through 2001."  The author's discussion includes attention to the Veteran's documented complaints of "'difficulty with range of motion and pain on both hands' during activities such as 'using the computer[,] picking up a small objects [sic] and doing repetitive motion.'"

The September 2017 private opinion discusses the report of the July 2015 VA examination of frostbite residuals of the upper extremities, noting that examiner's finding of arthralgias in both hands together with the Veteran's report of pain in the hands and fingers after typing for 15 minutes, being unable to open jars, and needing to use plastic cups due to fear of dropping glass cups.  The author of the September 2017 private medical opinion remarked: "Despite these clear examples of how his upper extremity frostbite residuals affected him on a daily basis, the report concluded there would be no functional impact from this condition."  Additionally, the author remarked: "This report also failed to comment on the clear occupational effect of being unable to use a computer keyboard for any reasonable length of time or his other reported limitations from his hands."  The September 2017 private opinion ultimately asserts: "The conclusion of the July 2015 VA examiner, who found the arthritis caused by [the Veteran]'s upper extremity frostbite did not have a functional impact, is not supported by the layperson statements or the available medical record."  The Board notes that the Veteran's service-connected frostbite residuals are recognized by VA to be 30 percent disabling in each upper extremity; the Board accepts that the disability presents a significant functional impact consistent with the credible lay testimony and evidence in this case.

The September 2017 private opinion further notes that the Veteran's service-connected hearing loss and tinnitus is documented (including in a cited February 2005 VA audiology examination report) to cause his word recognition ability to be "poor bilaterally."  The September 2017 opinion notes the July 2015 VA audiology examination report's conclusion that the Veteran "should be able to secure employment, in a quiet setting with face-to-face contact," and the September 2017 opinion directs attention to the fact that the July 2017 audiology report concedes that "the veteran's other health issues need to be taken into consideration for employability."  

The September 2017 private opinion discusses the Veteran's October 2009 functional performance evaluation "which concluded that he could only tolerate light physical or sedentary work due to his upper extremity disabilities," quoting the October 2009 report's documentation that the Veteran "consistently reported increased tingling, burning and pain to bilateral hands during or after several portions of evaluation."  The September 2017 private opinion discusses that "[d]uring a ten-minute typing test for example, [the Veteran] was only able to complete approximately 60 words, and complained of increased tingling and burning discomfort in both hands."  The September 2017 private opinion directs attention to the fact that "there was no formal evaluation of his hearing during this exam and no comment regarding the additional vocational issues caused by his sensorineural hearing loss."

The September 2017 private medical opinion states the author's position as follows: "Although [the Veteran] has had evaluation for his service connected disabilities as individual entities, it is my medical opinion that the combination of his residual upper extremity problems and hearing loss alone have left him unemployable since at least 2001."  Continuing, the physician explains that "[a]fter a thorough review of the treatment records, layperson statements, medical opinions and the pertinent medical literature on the subject, it is apparent that [the Veteran]'s frostbite arthritis prevents him from performing simple tasks such as typing that would be critical to any vocation for which he is qualified."  Furthermore, "his inability to safely drive a car would severely limit his access to gainful employment, while finding a job providing a 'quiet setting and face-to-face contact' would be so improbable that employment in a position which satisfied all those restrictions would be impossible."

In considering the entirety of the evidentiary record, the Board notes the evidence is conflicting as to the Veteran's employability.  The Board has carefully considered the new September 2017 private medical opinion asserting that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the combined effects of his service-connected disabilities.  The Board notes that the September 2017 private opinion supports its conclusion with citation of specific details of credibly shown service-connected functional impairment with examples.  Prior evidence of record has persuasively established: (1) that the Veteran's service-connected hearing impairment alone essentially limits his employability to work featuring a quiet room with face-to-face conversation, (2) that the Veteran's service-connected foot disabilities manifest in pain rendering him unable to stand or walk for more than 20 minutes at a time, and (3) that the Veteran's service-connected upper extremity disabilities render him unable to effectively type or efficiently operate a computer and also significantly impair his ability to drive.  The Board finds that these limitations are reasonably well established by competent, probative, and persuasive evidence of record; the contrary indications of record are less persuasive to the Board than the evidence indicating the existence of these limitations.

In this light, the Board finds that the September 2017 private medical opinion cites valid factual bases for its conclusions regarding the collective functional impact of the service-connected medical disabilities.  The Board is persuaded that, with resolution of reasonable doubt in the Veteran's favor, the Veteran's particular array of impairments from a combination of service-connected disabilities has rendered him unable to secure or follow a substantially gainful occupation.

The Board finds the statements from the Veteran and his wife combined with the September 2017 private opinion and significant aspects of the remaining medical evidence to be probative evidence weighing in favor of the Veteran's claim for TDIU.  Although other evidence of record presents findings that the Veteran was not rendered unemployable as a result of certain service-connected disabilities, these opinions do not address the combined impact of his service-connected disabilities on his ability to engage in employment.  As such, the Board finds that the unsupportive opinions do not constitute persuasive probative evidence that the Veteran's service-connected disabilities, taken together, do not preclude substantially gainful employment.  Accordingly, resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that a TDIU rating is warranted throughout the appeal period since his June 2009 claim for such benefits.


ORDER

A TDIU is granted subject to the controlling regulations applicable to the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


